Case 1:21-cv-22863-KMM Document 73 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO: 1:21-cv-22863-KMM

  JUDITH ANNE HAYES, individually and on behalf
  of W.H., a minor, et. al.,

         Plaintiffs,
  v.

  GOVERNOR RONALD DION DESANTIS, in his official
  Capacity as Governor of the State of Florida; et.al.,

        Defendants.
  ___________________________________________/

       PLAINTIFF’S MOTION CLARIFICATION AS TO THE PROCEDURES FOR AN
            IN-PERSON HEARING FOR THE PRELIMINARY INJUNCTION

         COMES NOW, Plaintiffs, JUDITH ANNE HAYES, individually and on behalf of W.H.,

  a minor., et al., by and through the undersigned counsel, and hereby files this Motion for

  Clarification as to the Notice of Hearing on Plaintiffs’ Motion for Preliminary Injunction set for

  Wednesday, September 8, 2021, at 1:00 PM [DE-72], and states as follows:

         1.      On August 30, 2021, this Court set Plaintiffs’ Motion for Preliminary Injunction

  [DE-17] for hearing on Wednesday, September 8, 2021, at 1:00 PM [DE-72].

         2.       While this motion should not at all be inferred to be an objection to an in-person

  hearing, however, due to the nature of this case and COVID restrictions, the Plaintiffs have the

  following logistical questions, which should be equally applicable to the defendants in this matter:

                 a. Is this hearing an evidentiary hearing? If so, are witnesses permitted to appear

                       remotely upon motion?

                 b. Due to COVID-19 restrictions, is there a limit to the number of persons in the

                       courtroom to maintain social distancing precautions?
Case 1:21-cv-22863-KMM Document 73 Entered on FLSD Docket 08/31/2021 Page 2 of 2

                                                                                   Hayes. v. DeSantis
                                                                       Case No.: 1:21-cv-22863-KMM
                                                                                          Page 2 of 2

                 c. Is the Court planning on providing remote access so affiants or any other

                     interested person can watch the proceeding?

                 d. Other      than     the     notice        posted     on     the    website     at

                     https://www.flsd.uscourts.gov/sites/flsd/files/NoticeRegardingPublicAccess.p

                     df - are there any other specific procedures for Judge Moore’s Courtroom?

                 e. Since there are at least 22 defense counsels, can one or more of these counsels

                     appear remotely?

         WHEREFORE, Plaintiffs, JUDITH ANNE HAYES, individually and on behalf of W.H.,

  a minor., et al., respectfully requests that this Court clarify the procedures for the hearing on

  September 8, 2021, at 1:00 PM.




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 31, 2021, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record, or in some other authorized manner for those counsel or parties

  who are not authorized to receive notices electronically.

                                               By: /s/Matthew W. Dietz _____
                                               Matthew W. Dietz, Esq.
                                               Florida Bar No. 84905
                                               Stephanie Langer, Esq.
                                               Florida Bar No. 149720
                                               2990 Southwest 35th Avenue
                                               Miami, Florida 33133
                                               T: (305) 669-2822 / F: (305) 442-4181
                                               slanger@justDIGit.org
                                               mdietz@justdigit.org
                                               aa@justdigit.org




          Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
